                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

SCOTTY MCCRACKEN,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )         No. 2:18-cv-35-PLC
                                                   )
CHANTAY GODERT, et al.,                            )
                                                   )
                Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the filing of a second amended complaint by

plaintiff Scotty McCracken. For the reasons discussed below, the Court will dismiss plaintiff’s

official capacity claims for monetary damages, and will direct the Clerk of Court to issue process

upon the second amended complaint as to plaintiff’s remaining claims.

                                                Background

       Plaintiff is an inmate at the Northeast Correctional Center (“NECC”), an institution

within the Missouri Department of Corrections (“MODOC”). He initiated this civil action on

May 17, 2018 by filing numerous documents seeking various forms of relief, including

injunctive relief, on his own behalf and on behalf of other NECC inmates. As set forth in the

Court’s July 20, 2018 Memorandum and Order, plaintiff’s pleadings were deficient in numerous

respects, and he was not entitled to the injunctive relief he sought. Plaintiff was instructed to file

an amended pleading setting forth all of his claims for relief. See (Docket No. 14). Plaintiff

timely complied, and the Court now reviews his second amended complaint pursuant to 28

U.S.C. § 1915(e)(2)(B).

                                The Second Amended Complaint
       Plaintiff brings the second amended complaint against Chantay Godert (the Warden of

NECC), Anne Precythe (the Director of MODOC), Doug Worsham (the MODOC Supervisor of

Religious and Spiritual Programming), Murray Phillips (the NECC Chaplain), and Captain

Painter (a Shift Commander). He sues all defendants in an official and individual capacity.

       Condensed and summarized, plaintiff alleges as follows. Plaintiff is a Native American

Medicine Man who has engaged in the study and practice of his religion since childhood. Earlier

this year, MODOC instituted a ban of the sale, possession and consumption of tobacco products.

The ban was to include exceptions for authorized religious purposes. However, on March 27,

2018, Worsham distributed a Memorandum directing institutional chaplains to remove all

tobacco and associated items, including sacred pipes and sacred longleaf tobacco, items that are

fundamental to plaintiff’s religious activities. MDOC has long listed sacred longleaf tobacco as

needed and approved for Native American prisoners. Worsham sent the Memorandum to

Precythe, but she failed to take action to protect plaintiff’s right to freely exercise his religion.

Phillips made no effort to protect plaintiff’s rights, and allowed staff to confiscate sacred items

and throw them into the gutter. On March 30, 2018, Painter, a shift commander, called plaintiff

to his office and ordered him to surrender all sacred pipes, sacred longleaf tobacco, prayer

ties/bundles, and all accessories, threatening him with administrative segregation if he refused to

comply. Plaintiff was ultimately forced to surrender the items on March 31, 2018. Plaintiff

informed Godert of the constitutional violations, but she did not respond. Then, during a

meeting, plaintiff asked Godert if he could ask her something and she replied, “If this has to do

with any Indian Crap I don’t want to hear it, now what’s your question?” (Docket No. 18 at 10).




                                                 2
          Plaintiff filed an IRR, a grievance, and a grievance appeal which were denied. As relief,

he seeks the return of the sacred pipe and sacred long leaf tobacco. He also seeks monetary

relief.

                                             Discussion

          “It is well-accepted that ‘[p]rison inmates retain constitutional rights protected by the

First Amendment, including the right to free exercise of religion.’” Native Am. Council of Tribes

v. Weber, 750 F.3d 742, 748 (8th Cir. 2014) (quoting Fegans v. Norris, 537 F.3d 897, 902 (8th

Cir. 2008)). Prisoners enjoy the additional protection for religious exercise by institutionalized

persons through the Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C.

§§ 2000cc et seq. The RLUIPA provides: “No government shall impose a substantial burden on

the religious exercise” of an institutionalized person unless the government can demonstrate that

the burden “is the least restrictive means of furthering [a] compelling governmental interest.” 42

U.S.C. § 2000cc-1(a). To set forth a claim under the Free Exercise Clause and RLUIPA,

plaintiff must demonstrate that the defendant’s policies and actions substantially burden his

ability to practice his religion. Gladson v. Iowa Dep’t of Corrections, 551 F.3d 825, 831, 833

(8th Cir. 2009), Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th Cir. 2008).             A

substantial burden is one that significantly inhibits or constrains religious conduct, meaningfully

curtails an inmate’s ability to express adherence to his faith, or denies an inmate reasonable

opportunities to engage in fundamental religious activities. Van Wyhe v. Reisch, 581 F.3d 639,

656 (8th Cir. 2009) (citation and quotation omitted).

          The Eighth Circuit has recognized that prison inmates’ use of tobacco during Native

American ceremonies is a religious exercise, and held that a prison official’s complete ban on

tobacco use substantially burdened the exercise of the inmates’ religious beliefs. Native Am.



                                                  3
Council of Tribes, 750 F.3d 742. In this case, the Court concludes that plaintiff has made a

threshold showing defendants have substantially burdened his religious exercise, as required to

make a prima facie constitutional free exercise claim, and a prima facie statutory free exercise

claim.    The Court will therefore direct the defendants to respond to the second amended

complaint. However, the Court notes the Eleventh Amendment prevents these defendants from

being sued in their official capacities for monetary damages. See Nix v. Norman, 879 F.2d 429,

432-33 (8th Cir. 1984), Van Wyhe, 581 F.3d at 655. Therefore plaintiff’s official capacity claims

for monetary damages will be dismissed at this time.

         Before filing the second amended complaint, plaintiff filed a “Motion for Temporary

Restraining Order Preliminary Injunction” and a “Motion for Contempt of Court.” (Docket Nos.

15 and 17). These motions contain the same defects as described in the Court’s July 20, 2018

Memorandum and Order, and fail to establish entitlement to relief at this stage of this litigation.

They will therefore be summarily denied, without prejudice.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk shall issue process or cause process to issue

upon the second amended complaint, pursuant to the service agreement the Court maintains with

the Missouri Attorney General’s Office, as to defendants Chantay Godert, Doug Worsham, Anne

Precythe, Murray Phillips, and Captain John Doe Painter.

         IT IS FURTHER ORDERED that plaintiff’s official capacity claims for monetary

damages are DISMISSED. A separate order of partial dismissal will be entered herewith.

         IT IS HEREBY CERTIFIED that an appeal from this partial dismissal would not be

taken in good faith.




                                                4
      IT IS FURTHER ORDERED that plaintiff’s “Motion for Temporary Restraining

Order” (Docket No. 15) is DENIED without prejudice.

      IT IS FURTHER ORDERED that plaintiff’s “Motion for Contempt of Court” (Docket

No. 17) is DENIED without prejudice.

      Dated this 17th day of October, 2018.




                                              E. RICHARD WEBBER
                                              UNITED STATES DISTRICT JUDGE




                                              5
